Exhibit 24(b)(8.13) FOURTH AMENDMENT TO SELLING AND SERVICES AGREEMENT This Fourth Amendment to the Selling and Services Agreement as amended (the “Fourth Amendment”) is made and entered into as of the 8th day of August, 2007 by and between ING Financial Advisors, LLC (“IFA”), ING Life Insurance and Annuity Company (“ILIAC”) and AllianceBernstein Investments, Inc. (formerly known as AllianceBernstein Investor Services, Inc., “Distributor”). WHEREAS, IFA, ILIAC and Distributor are parties to the Selling and Services Agreement dated as of July 26, 2000 (the “Agreement”) as amended on July 26, 2000, January 1, 2003 and September 23, 2003; and WHEREAS, the parties desire to amend the Agreements in the manner hereinafter set forth; NOW, THEREFORE, in consideration of the mutual promises made herein, the parties hereby agree to amend the Agreement as follows: 1. Add Attachment A which lists the funds available under the Agreement. The Fund Distributor may hereafter, from time to time, revise, modify or update the AllianceBernstein Funds included in Attachment A by giving written notice to IFA and ILIAC. 2. Paragraph 4 of the Agreement is hereby deleted and replaced with the following: 4. Servicing Fees. The provision of shareholder and administrative services to the Plans shall be the responsibility of IFA, ILIAC, or the Nominee and shall not be the sole responsibility of the Distributor. The Nominee will be recognized as the sole shareholder of Fund shares purchased under this Agreement. It is further recognized that there will be substantial savings in administrative expense and recordkeeping expenses by virtue of having one shareholder rather than multiple shareholders. In consideration of the administrative savings resulting from such arrangement, Distributor agrees to pay to ILIAC or arrange for payment of the servicing fee in an amount based on an annual rate equal to the percentage, as indicated below, of the average net assets invested in the Funds through ILIAC’s arrangements with the Plans in each calendar quarter. If required by a Plan or by applicable law, ING Life shall have the right to allocate to a Plan or to Participant accounts in a Plan all or a portion of such servicing fees, or to use servicing fees it collects from Distributor to offset other fees payable by the Plan to ING Life. Class of Shares Annual Servicing Fee Rate A xx% R xx% K xx% I xx% Distributor will make payment to ILIAC within thirty (30) days after the end of each calendar quarter. Each payment will be accompanied by a statement showing the calculation of the fee payable to ILIAC for the quarter and such other supporting data as may be reasonably requested by ILIAC. Within forty-five (45) days after the end of the quarter, ILIAC will send a report to the Distributor indicating the aggregate number of participants in the plans during the quarter. 3. Paragraph 5 of the Agreement is hereby deleted and replaced with the following: 5. 12b-1 Fees To compensate IFA for its distribution of Fund Shares, Distributor shall make quarterly payments to IFA based on the annual rate equal to the percentage, as indicated below, of the average net assets invested in the Funds through ILIAC’s arrangements with Plans in each calendar quarter. Distributor will make such payments to IFA within thirty (30) days after the end of each calendar quarter. Each payment will be accompanied by a statement showing the calculation of the fee payable to IFA for the quarter and such other supporting data as may be reasonably requested by IFA. If required by a Plan or by applicable law, ING Financial shall have the right to allocate to a Plan or to Participant accounts in a Plan all or a portion of such 12b-1 fees, or to use 12b-1 fees it collects from Distributor to offset other fees payable by the Plan to ING Financial. Class of Shares Annual 12b-1 Fee Rate A xx% R xx% K xx% I None All capitalized terms not defined in this Amendment shall have the meanings given to them in the Agreement. Except as expressly amended and supplemented hereby, the Agreement shall continue in full force and effect and unamended. IN WITNESS WHEREOF: the undersigned have executed this Amendment to Selling and Services Agreement as of the date set forth above. ING FINANCIAL ADVISERS, LLC ING LIFE INSURANCE AND ANNUITY COMPANY By/s/ David A Kelsey By/s/ Michael C.
